DETAILED ACTION
Claims 1-20 are pending in the instant application. The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications. See MPEP 502.03. A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 1 by:
identifying, by a computing device, a set of tasks, each task corresponding to an action to be performed on an asset by an entity at a location, each task comprising a definition identifying a set of subtasks;

analyzing, by the computing device, the task definitions for each task, and determining a quantity and type of entity required for performing the actions of each task;

further determining, based on the analysis, an optimal route for each entity, the optimal route comprising information assigning each entity a subset of the set of tasks and a sequence each task in the subset is to be performed;

receiving, by the computing device, over a network from at least one device at the location, information related to a status of a portion of tasks within the sequence, the status corresponding to performance of subtasks of each task in the portion by each assigned entity along the determined route;

These steps are abstract in nature because they are directed towards the fundamental economic principles or practices associated with assigning tasks to workers and optimizing their schedule to complete such tasks. Thus, claim 1 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental process. This type of abstract idea is shown in claim 1 by:
analyzing, by the computing device, the received status information, and based on the analysis, determining a progress along the optimal route, 

when the determined progress is time-aligned to the determined optimal route, the optimal route is maintained and each subsequent task in the sequence is continually monitored for updated status information

when the determined progress corresponds to a different time parameter than the determined optimal route, modifying the optimal route so that it is updated based on the received status information, and electronically communicating information related to the updated optimal route to a device of each entity

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as monitoring workers performing a set of tasks to be completed and evaluating the best way to route those workers. Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
by a computing device

over a network 

a device of each entity

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea.
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include:
A device comprising

a processor

non-transitory computer-readable medium

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 34-37 and 108-112 and figures 1 and 6.  
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above. As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-20 are not patent eligible under the Alice/Mayo analysis. 

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Interpretation and Claim Mapping
In order to better explain how the Examiner is reading both the terminology of the instant application and the cited prior art, the Examiner is supplying a handy-dandy secret decoder ring (SDR) of both claim interpretation (what the Examiner thinks you mean) and claim mapping (which prior art term is equivalent to what the Examiner thinks you mean).
The Examiner sets out his claim interpretation below by identifying specific claim terms or elements which, while definite, are broad enough to be open to interpretation. The Examiner then gives his interpretation of the extent of those terms or elements in light of Applicant’s disclosure.
Claim Element
Claim Interpretation (Examiner’s Hypothetical)
Claim Mapping
Claim 1


Task
An individual maintenance or repair job
Job (Events, job, or Activity ¶32)
Task definition
Work breakdown structure identifying line items required to complete the job
painting job comprises multiple tasks (¶371)
Subtask
Individual line item on a task definition need to complete the task
Task
Action
The required result needed to clear the line item
The Man in the Arena, not the Critic
Asset
Physical piece of equipment
Physical resource
Entity
Human being (a worker)
Human resource
Location
A physical job site
Task or work premise; target site
Route
A sequence of jobs
calendar
Optimal route
Optimum (based on what metric is not specified) sequence of jobs for a tech.

While the specification seems to imply the traveling salesman problem, no definition is ever given as to what the route is optimized for. Thus, any optimization of a route satisfies the broadest reasonable interpretation of this element.
Schedule allocation
Subset of tasks
Part of a list of jobs to do

Sequence of tasks
Which order to perform the jobs

Status of a portion of tasks
How many line items has the tech completed with respect to a job

Performance of subtasks
Finishing the line items associated with a given job

Progress along the optimal route
How the tech is doing keeping to schedule

Time-aligned to the determined optimal route
Applicant gave no specific definition of “time-aligned”. The Examiner understands this to mean that the current time is in-line (aligned, perhaps?) with the optimal schedule (e.g. the tech is keeping to schedule)

Optimal route is maintained
Also, that the tech is keeping to schedule

Task is... continually monitored for updated status
The system keeps an eye on job completion during the day

Different time parameter
The different time parameter is the actual time, and such actual time shows the tech gets off schedule (e.g. the tech is not keeping to schedule)

Modifying the optimal route
Change the schedule

Updated based on the received status
Tell the tech the new schedule




Claim 4


Recursively performed until each of the set of tasks are completed
Keep doing line items until the list of jobs is done




Claim 9


Attention
mapping algorithm
Keeping an eye on the where the tech is paying attention

Object detection algorithm
Keeping an eye on what the tech is standing next to




Claim 12


Auto-regressive model
Per paragraph 58 of Applicant’s disclosure, a known numerical model, i.e. “autoregressive moving average model (ARMAX), auto-regressive integrated moving average model (ARIMA), auto-regressive moving average model (ARMA), and the like, as well as, for example, A* search algorithms, recurrent neural networks, linear auto-regression, and the like.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glocker, US 2022/0270021, in view of Dujisin, US 2016/0217422.

NOTE:
The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. Additionally, bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 1 
A method comprising:
identifying, by a computing device, a set of tasks, each task corresponding to an action to be performed on an asset by an entity at a location, each task comprising a definition identifying a set of subtasks;
OVERALL ELEMENT INTERPRETATION:
The system receives a list of jobs to be done, the jobs having being performed by a technician on a piece of equipment at a jobsite. Each job has individual line items which need to be performed to complete the job.

OVERALL ELEMENT MAPPING:
Glocker (paragraphs 32-33)

analyzing, by the computing device, the task definitions for each task, and determining a quantity and type of entity required for performing the actions of each task;
OVERALL ELEMENT INTERPRETATION:
Seeing what the jobs are, what tasks need to be done for those jobs, and which and how many workers are needed to do those tasks.

OVERALL ELEMENT MAPPING:
Glocker (paragraphs 33 and 113)

further determining, based on the analysis, an optimal route for each entity, the optimal route comprising information assigning each entity a subset of the set of tasks and a sequence each task in the subset is to be performed;
OVERALL ELEMENT INTERPRETATION:
Deciding what the best route between jobsites is for each individual worker, based on their assigned jobs and jobsites

OVERALL ELEMENT MAPPING:
Glocker (paragraph 114)

receiving, by the computing device, over a network from at least one device at the location, information related to a status of a portion of tasks within the sequence, the status corresponding to performance of subtasks of each task in the portion by each assigned entity along the determined route;
OVERALL ELEMENT INTERPRETATION:
See what percent complete a worker is with respect to their overall job at that jobsite

OVERALL ELEMENT MAPPING:
Dujisin (paragraphs 3, 27, and 30)
Glocker and Dujisin are both directed towards managing and supervising workers. As such, they are complementary art. It would be obvious to one skilled in the art at the time of the invention to combine the Glocker and Dujisin.  The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable.  See MPEP 2143(A).

analyzing, by the computing device, the received status information, and based on the analysis, determining a progress along the optimal route, 
OVERALL ELEMENT INTERPRETATION:
See if the worker is still on scheduled.

OVERALL ELEMENT MAPPING:
Glocker (paragraphs 207 and 231)

when the determined progress is time-aligned to the determined optimal route, the optimal route is maintained and each subsequent task in the sequence is continually monitored for updated status information, and 
OVERALL ELEMENT INTERPRETATION:
Keep an eye on things when it looks like that the worker is still on schedule.

OVERALL ELEMENT MAPPING:
Glocker (paragraph 323)

when the determined progress corresponds to a different time parameter than the determined optimal route, modifying the optimal route so that it is updated based on the received status information, and electronically communicating information related to the updated optimal route to a device of each entity.
OVERALL ELEMENT INTERPRETATION:
Modify the schedule because the worker is falling behind schedule. Then tell the worker the new schedule.

OVERALL ELEMENT MAPPING:
Glocker (paragraphs 338-339)

AS TO CLAIM 2 (of 1) 
wherein the updated route comprises a new sequence of the tasks.
OVERALL ELEMENT INTERPRETATION:
Change the schedule to some other schedule.

OVERALL ELEMENT MAPPING:
Glocker (paragraph 334)

AS TO CLAIM 3 (of 1) 
wherein the updated route comprises a different set of assigned tasks for at least a portion of the entities.
OVERALL ELEMENT INTERPRETATION:
Change the jobs on the to some other jobs.

OVERALL ELEMENT MAPPING:
Glocker (paragraph 334)

AS TO CLAIM 4 (of 1) 
wherein reception and analysis of the status information step is recursively performed until each of the set of tasks are completed, wherein a task is determined to be completed when each of its subtasks are completed.
OVERALL ELEMENT INTERPRETATION:
Keep keeping an eye on things, because workers like to goof off if they can get away with it. CONSTANT VIGILENCE!

OVERALL ELEMENT MAPPING:
Glocker (paragraphs 207, 231, and 323)


AS TO CLAIM 5 (of 1) 
wherein the status information for a task is communicated over the network upon detection that a subtask has been completed.
OVERALL ELEMENT INTERPRETATION:
Keep an even keener eye on things, down to the task level rather than the job level. Because why not?

OVERALL ELEMENT MAPPING:
Glocker (paragraphs 207, 231, and 323)

AS TO CLAIM 6 (of 1) 
wherein the task definition for each task in the subset is updated based on the received status information.
OVERALL ELEMENT INTERPRETATION:
Check task off list of tasks to do for job.
Pat self on back. Go onto next task.

OVERALL ELEMENT MAPPING:
Glocker (paragraphs 207 and 231)

AS TO CLAIM 7 (of 1) 
wherein the at least one device is a camera, wherein the camera is positioned proximate to at least a portion of assets at the location.
OVERALL ELEMENT INTERPRETATION:
Keep an eye on things.
With an electronic eye.
That looks at the physical resource being worked on.

OVERALL ELEMENT MAPPING:
Glocker doesn’t use cameras.
But Dujisin does (paragraph 29).

AS TO CLAIM 8 (of 7) 
further comprising:
receiving, over the network from the at least one camera, a set of digital images related to performance of a subtask of a task in the subset;
OVERALL ELEMENT INTERPRETATION:
Use the electronic eye to see things.

OVERALL ELEMENT MAPPING:
Glocker doesn’t use cameras.
But Dujisin does (paragraph 29).
Glocker does do tasks (paragraphs 32-33)

analyzing the set of digital images, and based on the analysis, determining a status of the subtask, wherein the received status information corresponds to the determined status.
OVERALL ELEMENT INTERPRETATION:
Determine if those things are getting the job done. 

OVERALL ELEMENT MAPPING:
Glocker doesn’t use cameras.
But Dujisin does (paragraph 29).
Glocker does do status (paragraphs 207 and 231)

AS TO CLAIM 9 (of 8) 
wherein the analysis comprises execution of an attention mapping algorithm on input defined by the set of digital images, wherein the determined status is based on a determination of which component of an asset an entity is interacting with.
OVERALL ELEMENT INTERPRETATION:
Keep an eye on what the worker is keeping his eyes on.

OVERALL ELEMENT MAPPING:
Dujisin (paragraphs 20 and 29-30)

AS TO CLAIM 10 (of 8) 
wherein the analysis comprises execution of an object detection algorithm on input defined by the set of digital images, wherein the determined status is based on at least a detected pose or gesture of an entity.
OVERALL ELEMENT INTERPRETATION:
Keep an eye on the workers general demeaner.
If he looks like he’s swearing just admit that the schedule is blown for the day.

OVERALL ELEMENT MAPPING:
Dujisin (paragraphs 20 and 29-30)

AS TO CLAIM 11 (of 1) 
further comprising:
determining, based on the analysis of the received status information, that an alarm needs to be communicated to at least one entity at the location, the alarm indicating a safety issue that provides a corresponding instruction to the at least one entity.
OVERALL ELEMENT INTERPRETATION:
If the fire alarm is ringing, tell the worker to stop, drop, and roll!

OVERALL ELEMENT MAPPING:
Glocker (paragraphs 224, 229, and 346)

AS TO CLAIM 12 (of 1) 
wherein the determination of the optimal route is based on execution of an auto-regressive model with an input comprising at least the task definitions.
OVERALL ELEMENT INTERPRETATION:
Decide that the worker is getting better because this isn’t his first rodeo.

OVERALL ELEMENT MAPPING:
Glocker (paragraph 49, neural networks)
Repeated steps/feedback loop (paragraphs 137 and 162)

AS TO CLAIM 13 (of 1) 
wherein the quantity of entities corresponds to a number of a type of entities that are required to perform each subtask.
OVERALL ELEMENT INTERPRETATION:
Don’t bring an electrician to an electrical job. Always bring two electrician. Because sheesh. Electricians, am I right?

OVERALL ELEMENT MAPPING:
Glocker (paragraphs 33 and 113)

AS TO CLAIM 14 (of 1) 
wherein the type of entities corresponds to a qualification an entity has to perform each task.
OVERALL ELEMENT INTERPRETATION:
Don’t bring a mechanic to an electrical job.

OVERALL ELEMENT MAPPING:
Glocker (paragraphs 33 and 113)

AS TO CLAIM 15 (of 1) 
wherein the location comprises a plurality of assets, wherein each asset is equipment or machinery.
OVERALL ELEMENT INTERPRETATION:
The jobsite is big and has many moving piece.

OVERALL ELEMENT MAPPING:
Glocker (paragraphs 33 and 337)

AS TO CLAIMS 16-20 
The claims recite elements substantially similar to those recited in claims 1 and 7-10. Thus, the art and rationale of claims  1 and 7-10 applies. 

Examiner's Note 
Regarding KSR for rejections under 35 U.S.C. 103. In replying to this action, the Examiner requests Applicant include a line of argument (in the alternative, if desired) following one of the lines of reasoning given by the Court in the KSR decision:
(1) one of ordinary skill in the art could not have combined the claimed elements by known methods (e.g., due to technological difficulties);
(2) the elements in combination do not merely perform the function that each element performs separately; or
(3) the results of the claimed combination were unexpected.

Arguments along these lines of reasoning are given great consideration in overcoming a finding of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623